Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Arguments
Applicant's arguments filed 6-1-2022 have been fully considered but they are not persuasive.
Regarding Claims 34 & 42, the applicant argues that Masato does not disclose in claim 34, “wherein each detector of the plurality of detectors is respectively located adjacent a corresponding sample of the plurality of sample,” and similarly in claim 42 that Masato does not disclose, “each of three or more detectors is respectively located adjacent to a corresponding receptacle of three or more receptacles of a sample holder.” The applicant argues that the advantage of this feature is that it minimizes loss of intensity in transmitted light as there are no additional optical components between the detector and the receptacle. The applicant argues since there are a group of lenses (32) that appear between the detectors (181-188) and the microplate (29) this limitation is not met. The first definition of adjacent in the Oxford English Dictionary is, “1. Next to or very near something else; neighboring; bordering, contiguous; adjoining.” ("adjacent, adj. and n." OED Online, Oxford University Press, June 2022, www.oed.com/view/Entry/2414. Accessed 14 July 2022.). Further, in the actual language of the limitations there’s no requirement for them to be adjacent without intervening optics. Additionally, the purposes of the lenses themselves is to ensure the maximum amount of light from each cell is received by the respective detector. Often lenses like these are integrated onto the cells or the detector. Thus, the detectors are arguably optically adjacent to the cells and in the very least very near the cells in that they’re not optically separated from the cells in any significant way (i.e. in some remote spot with multiple mirrors or fibers leading between the cells and them) and in the figure they’re clearly arrange to be spatially adjacent their respective cells. Therefore, the examiner finds it to be a reasonable interpretation that these detectors meet the language of the claim. 
In regard to Claim 38, the applicant argues the examiner’s official notice. It is noted that applicant doesn’t argue with any reason for traversing the official notice other than that the examiner didn’t provide documentary evidence. The examiner notes that a proper traversal must come with an argument why one of ordinary skill in the art wouldn’t know of the limitation (MPEP 2144.03, Section C “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art”). However, to expedite the prosecution, the examiner cites, US 2388105, US 2437323, US 2683220, US 2690093, which all discuss reference/standard sample cells. This is an extremely common concept. 
Thus, for these reasons the examiner will be maintaining this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34, 36, 37, 41-43, & 45-49, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masato et al (JP H01233345) (Masato) (as cited in IDS mailed 10-18-2021).
Regarding Claim 34, Masato discloses and shows an optical analyzer, comprising: 
providing a light source (fig. 2, 11); 
distributing light from the light source into at least three light beams (220-228);
arranging a plurality of samples in a fixed arrangement configured to expose the each of the plurality of samples to one of the at least three light beams (in cells 311-318); 
detecting, via a plurality of detectors (181-188), one or more properties of the light transmitted through each of the one or more plurality of samples, wherein each detector of the plurality of detectors is respectively located adjacent a corresponding sample of the plurality of samples (see fig. 2); and 
simultaneously exposing the plurality of samples to the light beams for simultaneous analysis (Page 266, the paragraph that starts with “Fig. 2”); 
wherein distributing the light from the light source into at least three light beams comprises receiving light from the light source at a light distribution component including a fibre optic bundle (Fig. 2, 21) comprising at least three optical fibres (220-228), and a first lens (25), wherein the at least three optical fibres are optically coupled to each other via the first lens (see fig. 2), each optical fibre comprising: 
a first end at which the at least three optical fibres abut each other to enable the light from the light source to be received via the first lens and an optical mixing fibre, wherein the light is received at the first ends of the at least three optical fibres via the first lens being adjacently positioned at the first ends of the at least three optical fibres; As can be seen in figs. 2 & 4 the multiple fiber ends converge into a single end thus they abut each other. Further, in Masato it is disclosed, “Although each of the branch ends 220 to 228 of the branched optical fiber 21 is a bundle of 14 optical fibers, for example, each of these 14 is arranged so as to be uniformly mixed with each other at the converging end of the branched optical fiber 21, and even if the incident distribution of light to the converging end is uneven, uniform light is emitted to each branched end.” (Page 266, Last Paragraph of the right column) Thus is disclosed an optical mixing fiber; and 
a second end at which the at least three optical fibres are separated from each other and received by a corresponding sample holder configured to receive at least one sample of the plurality of samples so that the received light is distributed to each sample holder (see fig. 2).
Regarding Claim 36, Masato discloses the aforementioned. Further, Masato discloses wherein the light is received from the second ends of the optical fibres via a second lens (28).
Regarding Claim 37, Masato discloses the aforementioned. Further, Masato discloses wherein at least three sample cells are received and positioned in fixed locations relative to the light distribution component in the sample holders (see fig. 2).
Regarding Claim 41, Masato discloses the aforementioned. Further, Masato discloses wherein the step of distributing the received light into three or more light beams involves distributing the received light into as many as eight light beams (220-228) and each of a reference (220) and up to seven test samples (in cells 311-318) are concurrently exposed to the eight light beams.
Regarding Claim 42, Masato discloses and shows an optical analyzer, comprising: 
a light distribution component (21) adapted to receive light from a light source and distribute the received light to concurrently provide three or more light beams; 
a sample holder (cells 311-318) defining three or more receptacles adapted to: receive and reproducibly position three or more sample cells in fixed locations with respect to the light distribution component (see fig. 2), concurrently receive the three or more light beams to enable at least one reference sample and two or more test samples to be concurrently exposed to the received light (the sample cells are inherently capable of this); and 
three or more detectors (181-188), wherein each detector of the three or more detectors is respectively located adjacent a corresponding receptacle of the three or more receptacles of the sample holder (see fig. 2) to measure light transmitted through the samples and enable concurrent measurements from the reference sample and the test samples to enable a level of optical absorption by the samples to be determined (the detectors are inherently capable of this); 
wherein the light distribution component comprises a fibre optic bundle (Page 266, Last Paragraph of the right column) comprising three or more optical fibres (Figs. 2 & 4, 220-228) and a first lens (25), wherein the at least three optical fibres are optically coupled to each other via the first lens, each optical fibre comprising: 
a first end at which the at least three optical fibres abut each other to enable the light from the light source to be received via the first lens and an optical mixing fibre, the light is received at the first end via the first lens being adjacently positioned at the first end of the at least three optical fibres. As can be seen in figs. 2 & 4 the multiple fiber ends converge into a single end thus they abut each other. Further, in Masato it is disclosed, “Although each of the branch ends 220 to 228 of the branched optical fiber 21 is a bundle of 14 optical fibers, for example, each of these 14 is arranged so as to be uniformly mixed with each other at the converging end of the branched optical fiber 21, and even if the incident distribution of light to the converging end is uneven, uniform light is emitted to each branched end.” (Page 266, Last Paragraph of the right column)Thus is disclosed an optical mixing fiber; and 
a second end at which the at least three optical fibres are separated from each other and received by a corresponding sample holder configured to receive at least one sample so that the received light is distributed to each sample holder (see fig. 2).
Regarding Claim 43, Masato discloses the aforementioned. Further, Masato discloses wherein each sample holder comprises at least one sidewall defining: an opening adapted to receive the one of the light beams; and an exit positioned opposite the opening to enable the light transmitted through sample holder to be measured by the detector (see fig. 2, the disclosed sample cells). It is clear from the figure and the description of these as sample cells that this limitation is met. 
Regarding Claim 45, Masato discloses the aforementioned. Further, Masato discloses a second lens (28) optically coupled to the second ends of the optical fibre.
Regarding Claim 46, Masato discloses the aforementioned. Further, Masato discloses wherein the first end of each optical fibre is received by a corresponding sample holder at the opening (see fig. 2).
Regarding Claim 47, Masato discloses the aforementioned. Further, Masato discloses wherein the light distribution component distributes the received light such that the three or more light beams have substantially similar characteristics (Page 266, Last Paragraph of the right column).

Regarding Claim 48, Masato discloses the aforementioned. Further, Masato discloses wherein the sample holders are fixed in position (see fig. 2).
Regarding Claim 49, Masato discloses the aforementioned. Further, Masato discloses wherein the light distribution component distributes the light to concurrently provide as many as eight light beams (220-228) and the sample holder defines eight receptacles (cells 311-318)  adapted to receive and reproducibly position up to eight samples including a reference sample and up to seven test samples. In Masato it is disclosed that one section if for a reference light (220). This is applicant’s “reference sample”.  While there is no sample holder shown in the reference light section (220) the sample holders still define eight receptacles and the positions of those samples whether reference or test samples. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Masato.
Regarding Claim 38, Masato discloses the aforementioned and further discloses having eight sample cells (311-318) with corresponding branches (221-228) and additionally using one of the branches (220) as a reference light (Page 266, the paragraph that starts with “Fig. 2”) and the reference sample being the environment and atmosphere surrounding the machine but fails to explicitly disclose wherein at least one reference sample contained in a separate sample cell;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art;

Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Masato with wherein at least one reference sample contained in a separate sample cell because including a cell for the reference light to pass through would more closely emulate the environment the sample light traverses and provide a more accurate reference.
Regarding Claim 39, Masato discloses the aforementioned. Further, Masato discloses wherein: each sample holder receives a light beam through an opening defined by a sidewall; and light transmitted through the sample holder leaves the sample holder through an exit defined by a sidewall opposite the opening to enable the transmitted light to be measured by a corresponding detector (see fig. 2, the disclosed sample cells). It is clear from the figure and the description of these as sample cells that this limitation is met.
Regarding Claim 40, Masato discloses the aforementioned. Further, Masato discloses wherein the second end of the optical fibres is received at the opening of the sample holder (See fig. 2).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
July 14, 2022




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886